PER CURIAM:
We affirm in open court the order of the District Court for the Eastern District of New York which granted a writ of attachment, at the instance of the plaintiff-trustee in bankruptcy, against a bank account and other property of a former director of Continental Vending Machine Corp. and Continental Apeo Inc., the debtor corporations. The defendant director is charged in this suit with participating in a conspiracy to divert and dissipate the assets of the debtors in a fraudulent manner. The order of attachment is affirmed with the understanding that there will be such further proceedings in the district court as may be necessary with respect to the filing by the plaintiff-trustee of an attachment bond which the plaintiff has agreed to file.